Case 1:20-cv-02075-DDD-SKC Document 50 Filed 10/14/20 USDC Colorado Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Case No. 1:20-cv-02075-DDD-SKC

  DANIEL DECLEMENTS, and
  SAM TULI

         Plaintiffs,

  v.

  RE/MAX LLC,

         Defendant.


                                    FINAL JUDGMENT


         In accordance with the orders filed during the pendency of this case, and

  pursuant to Fed. R. Civ. P. 58(a), the following Final Judgment is hereby entered.

         Pursuant to the Order Granting Defendant RE/MAX LLC’s Motion to Dismiss

  [Docket No. 48] of United States District Judge Daniel D. Domenico entered on October

  13, 2020, it is

         ORDERED that Defendant RE/MAX’s Motion to Dismiss [Docket No. 29] is

  GRANTED. It is further

         ORDERED that judgment shall enter for defendant and against plaintiffs.

         Dated at Denver, Colorado this 14th day of October, 2020.

                                                 FOR THE COURT:

                                                 Jeffrey P. Colwell, Clerk


                                                 By s/ S. Grimm
                                                           Deputy Clerk
